 
Exhibit 10.1
 
[LEXICON PHARMACEUTICALS LETTERHEAD]


May 4, 2009
 


Personal and Confidential
Mr. Ajay Bansal
[Address]


Dear Ajay:


The management and board of directors of Lexicon believe you have the personal
and professional attributes required to make a significant contribution to the
future of medicine as a member of our team.   Therefore, I am pleased to offer
you the position of executive vice president, corporate development and chief
financial officer to support Lexicon in fulfilling its mission: to discover and
develop breakthrough treatments for human disease.
 
In this position, you will be responsible for leading Lexicon’s finance and
corporate development efforts. You will be an executive officer reporting to the
president and chief executive officer, and will serve as a member of Lexicon’s
executive management committee.  Your place of employment will be at Lexicon’s
headquarters in The Woodlands, Texas.
 
The terms under which we are offering you this position are outlined below:
 
Base Salary
 
You will receive a monthly base salary of $28,333.33 ($340,000 per year), paid
in accordance with our standard payroll policies.  We currently pay salaried
employees on the 15th and last day of each month.
 
Bonus Arrangements
 
You will be eligible for an annual bonus with a bonus target (i.e., the amount
payable if all objectives are fully achieved) of 35% of your annual base
salary.  The actual amount of your bonus will be determined by the compensation
committee of the board of directors in consultation with the president and chief
executive officer, based upon achievement of individual and corporate objectives
established at the beginning of each year.  As is the case with all Lexicon
officers, decisions regarding the payment of bonuses are subject to the
discretion of the compensation committee of the board of directors.
 
We expect typically to make bonus determinations following the end of the
calendar year to which the bonus relates, and to pay bonuses, if any, shortly
after such determinations are made.
 
Stock Options
 
Subject to the approval by the compensation committee of the board of directors,
you will receive options under our equity incentive plan giving you the right to
purchase 250,000 shares of Lexicon’s common stock at an exercise price equal to
the fair market value of the common stock (as fair market value is defined in
the plan) on the date you commence employment with the company.  The options
will vest and become exercisable with respect to (1) 25% of the shares subject
to the option on the first anniversary of your employment with the company and
(2) 1/48th of the shares subject to the option each month thereafter. The
options will have a ten-year term and will be subject to the terms and
conditions of the plan and our standard form of stock option agreement for
company officers, which you will receive when the options are granted.
 
 

--------------------------------------------------------------------------------

 
 
Benefits
 
You will be eligible to participate in the employee benefit plans we make
available to our employees generally, which currently include health, dental,
vision, life and disability insurance, as well as a 401(k) retirement plan.  We
currently make matching contributions under our 401(k) plan in an amount equal
to 50% of an employee’s contributions up to five percent of salary.  We will
provide you with life insurance coverage under our group term policy that
provides for a death benefit of two times your annual salary.
 
Paid Time Off
 
You will be entitled to four weeks paid time off under our employee paid time
off policy.
 
Severance
 
In the event your employment is terminated without “cause” by the company, you
will be entitled to receive, and the company shall be obligated to pay, salary
continuation payments (pursuant to the company’s normal payroll procedures) in
an amount equal to your then-current base salary for a period of 12 months
following such termination.  For purposes of the foregoing, termination for
“cause” shall mean termination of employment directly resulting from (1)
intentional misconduct causing a material violation by the company of any state
or federal laws, (2) a theft of corporate funds or corporate assets or in a
material act of fraud upon the company, (3) an act of personal dishonesty that
was intended to result in personal enrichment at the expense of the company, (4)
conviction of a felony; and
 
Subject to the payment obligations of the company, if any, under the preceding
paragraph of this letter, this letter does not create any term of employment,
and both you and the company will be free to terminate your employment at any
time for any reason.
 
Start Date
 
We expect that you will begin work on or about June 1, 2009, or at an earlier
date to be mutually agreed upon.
 
Relocation Assistance
 
Lexicon will provide you with a total of $75,000 to assist you in your
relocation to The Woodlands, payable promptly following your start date.  This
amount will include the company’s payment or reimbursement of your moving
expenses that may be excluded from your taxable income, with the balance, less
applicable taxes, to be used at your discretion.
 
 
 

--------------------------------------------------------------------------------

 
In addition to the foregoing amounts, Lexicon will pay the expenses of two trips
of reasonable duration for you and your family to locate suitable housing in The
Woodlands.
 
Preexisting Business and Personal Obligations
 
We understand that you have an existing consulting obligation that may require
you to take a brief unpaid leave in order to make a trip in June 2009,
completing this consultancy and all associated work within the quarter.  Subject
to this exception due to a preexisting obligation, you will be subject to the
same policy that applies to all Lexicon officers which requires pre-approval for
any arrangement involving service on the board of directors (or similar
governing body) of, or as a consultant to, any third party business.
 
We also understand that you expect to take approximately one week of unpaid
leave in connection with a family trip in July 2009 that is not expected to
overlap with Lexicon’s board of directors’ meeting scheduled for July 22 and 23,
2009.
 
Proprietary Information Agreement
 
We consider the protection of our confidential information and proprietary
rights to be very important.  As a result, our offer of employment is
conditioned upon your signing our standard form of Employee Proprietary
Information Agreement.
 
If you have any questions regarding this offer or our employee benefits plans,
please contact Steven A. Tragash, vice president of corporate affairs, at (281)
863-3787. If you find this offer to be acceptable, please indicate your
acceptance by signing and returning one of the two copies of this letter on or
before May 15, 2009.
 
We believe that this offer represents an excellent opportunity, and that you
have the experience, intellect, drive, engaging personality, appreciation for
team play and demonstrated effectiveness which make you a “natural” to join
Lexicon on its profound mission. Ajay, I believe you will enjoy you working with
us and that you will thrive at Lexicon. I hope you sense the same.
 

 
Sincerely,
     
/s/ Arthur T. Sands
     
Arthur T. Sands, M.D., Ph.D.
President and Chief Executive Officer



Accepted and agreed:
 
/s/ Ajay Bansal
Ajay Bansal
 
Date:  May 5, 2009


